The Chief Justice
delivered the opinion of the court
We have no doubt that the court below correctly refused ¿he cause at the instance of the plaintiff in this case. He founded his application upon his ignorance of necessity of producing a will, through which he claims e'‘ *-^e 10 ^le ^ant^ 'u controversy, and bis failure to inform Eis counsel of the manner he derived his title, until a few hours before the trial of the cause, Though he was ignorant himself, of the necessity of producing the will, he ought to have informed his counsel of the manner he derived his title, in due time to have prepared for the trial of the cause, and his failure to do so was a.n inexcusable ueglU gence.
Judgment affirmed with cost.